Citation Nr: 1714417	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969. 

These issues were previously before the Board in January 2014 and May 2016 at which time they were remanded for further development of the record.  Following the requested development, the Appeals Management Center in Washington, D.C. confirmed and continued the denials of entitlement to specially adapted housing and entitlement to a special home adaptation grant.  Thereafter, the case was returned to the Board for further appellate consideration.  

In February 2013, during the course of the appeal, the Veteran testified before the undersigned at the Department of Veterans Affairs (VA) Houston Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran is entitled to compensation for permanent and total disability due to multiple disabilities, including the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  The Veteran's claim for a special home adaptation grant is moot.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2016).  

2.  The criteria for the dismissal of the claim of entitlement to a special home adaptation grant have been met.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his February 2013 hearing before the undersigned the Veteran testified that pain and numbness in his service-connected lower extremities required the regular use of a walker for locomotion and that that he needed modifications to his house to enable him to get around without falling due to those disorders.  Therefore, he maintains that he is entitled to specially adapted housing or to a special home adaptation grant.  After reviewing the record, the Board agrees.  

Prior to consideration of the merits of an appeal, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. §§ 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In February 2007 VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations.  The Veteran was offered a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

In pertinent part, eligibility for assistance in acquiring specially adapted housing may be granted if a veteran is entitled to compensation for permanent and total disability due to multiple disabilities, including the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2016).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c) (2016).  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2016). The determination will be made on the basis of the actual remaining function, whether through acts such as grasping and manipulation for the hand, or balance and propulsion for the foot, and whether these acts could be accomplished equally well by an amputation stump with prosthesis.  

The provisions of 38 C.F.R. §§ 3.350 (a)(2) and 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibits the symptoms listed in the rating scheme).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101 (a).  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2016).  

The Veteran is service-connected for the following disorders:  posttraumatic stress disorder, evaluated as 100 percent disabling, effective March 9, 1998; diabetic nephropathy, evaluated as 60 percent disabling, effective July 14, 2015 through November 6, 2016, 100 percent disabling, effective November 7, 2016 through December 21, 2016, and 80 percent disabling, effective December 22, 2016; bilateral pseudophakia, and nonproliferative diabetic retinopathy, right eye, evaluated as 60 percent disabling, effective July 14, 2015; peripheral vascular disease of the right and left lower extremities, each evaluated as 40 percent disabling, effective October 8, 2008; peripheral neuropathy of the left lower extremity, sciatic nerve, evaluated as 10 percent disabling, effective May 29, 1996 and 40 percent disabling, effective July 14, 2015; peripheral neuropathy of the right lower extremity sciatic nerve, to include foot drop, evaluated as 10 percent disabling, effective May 29, 1996 and 40 percent disabling, effective July 14, 2015; coronary artery disease, status post coronary artery bypass graft, evaluated as 30 percent disabling, effective December 10, 2009; peripheral neuropathy of the left lower extremity anterior crural nerve, evaluated as 30 percent disabling, effective July 14, 2015; peripheral neuropathy, right lower extremity anterior crural nerve, to include right foot drop evaluated as 30 percent disabling, effective July 14, 2015; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling, effective July 27, 1993; peripheral neuropathy, right upper extremity, radial nerve, ulnar nerve, median nerve, evaluated as 10 percent disabling, effective May 29, 1996 and 20 appellant disabling, effective July 14, 2015; peripheral neuropathy, left upper extremity, radial nerve, ulnar nerve, median nerve, evaluated as 10 percent disabling, effective May 29, 1996 and 20 appellant disabling, effective July 14, 2015; tinnitus, evaluated as 10 percent disabling, effective July 14, 2015; bilateral hearing loss disability, evaluated as noncompensable, effective July 14, 2015; and a mediastinostomy scar, evaluated as noncompensable, effective July 14, 2015.  

In addition, the Veteran is receiving special monthly compensation for posttraumatic stress disorder, evaluated as 100 percent disabling, and additional service connected disabilities, independently evaluated as 60 percent disabling.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  Special monthly compensation  is also in effect for the loss of use of a creative organ, effective May 29, 1996.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  Finally, special monthly compensation is in effect for the loss of use of the right foot, effective July 14, 2014.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  

A review of the evidence discloses that effective July 14, 2014, VA found that the Veteran was entitled to special monthly compensation due to the loss of use of his right foot.  He not only experienced right foot drop and dragged the foot when he walked but experienced severe imbalance and required the regular use of a walker for locomotion.  At that time, he had significant additional organic disabilities, including left lower extremity peripheral vascular disease, evaluated as 40 percent disabling, effective October 8, 2008; left lower extremity peripheral neuropathy of the sciatic nerve, evaluated as 10 percent disabling, effective May 29, 1996 and 40 percent disabling, effective since July 14, 2015; and left lower extremity peripheral neuropathy involving the anterior crural nerve, evaluated as 30 percent disabling, effective July 14, 2015.  He also suffered from severe psychiatric, genitourinary, and cardiovascular disabilities.  

Multiple VA and private treatment records and VA examination reports show that the left lower extremity disabilities contributed to his impaired sense of balance and difficulty with propulsion and further precluded his ability to ambulate without a walker.  For example, the reports of VA examinations performed in September 2013 and February 2014 and VA nursing statements, dated from August 2014 through September 2015 suggest that the Veteran regularly used a walker for balance and locomotion.  During private medical treatment in August and September 2015, the Veteran reported exertional leg pain and intermittent claudication and lower extremity swelling of his feet and ankles, when he walked 100 feet.  During VA examinations in February 2014 and September 2015, it was noted that in the left lower extremity, the Veteran experienced severe intermittent pain, severe dysesthesias and/or paresthesias, and severe numbness due to peripheral neuropathy.  He also showed evidence of claudication on walking as little as 25 to 100 yards; diminished peripheral pulses due to peripheral vascular disease; diminished or absent deep tendon reflexes in his left lower extremity; and diminished sensation.  In September 2015, the Veteran underwent vascular surgery in both lower extremities.  Although the September 2015 VA examiner indicated that the Veteran had full lower extremity strength and did not use any assistive devices for ambulation, the foregoing evidence suggests that for the last several years, the Veteran has suffered from sensory deficits, impaired reflexes and has used a walker on a regular basis.

Taken together, the foregoing findings show that the Veteran meets the criteria for specially adapted housing.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2016).  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")..  

By virtue of the foregoing grant of specially adapted housing, the claim for a special home adaptation grant is moot, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to a special home adaptation grant, the appeal is dismissed as moot.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


